DETAILED ACTION
Status of the Claims 
Claims 1, 3-6, 9, 13-14 are under current examination. 
Applicants' arguments and amendments filed on 01/25/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “based on the weight of water in the system being treated.”  There is insufficient antecedent basis for this limitation in the claim as claim 1 from which claim 13 depends does not recite a system being treated. 

Response to Remarks Regarding 112 rejections. 
Examiner respectfully submits that while the claim has been amended to recite water instead of the water, it is noted that the claim also refers to “the system being treated”. Claim 1 is to an antimicrobial composition and not a system being treated, and thus the recitation “the system” lacks antecedent basis to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-6, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sianawati et al. (United States Patent Publication 2015/0164077) in view of Miracle et al. (United States Patent Publication 2013/0045910). 
Claim 1 is to an antimicrobial composition comprising: a) at least one antimicrobial agent; and b) an iron-chelator, wherein the at least one antimicrobial agent and the iron chelator are present in a weight ratio of from about 1:1000 to about 1000:1. The composition is free of benzisothiazolinone. 
The instant claims are being examined according to the elected invention in wherein the species comprise pyrithione salts of sodium pyrithione, b) 2-hydroxyprydidine-N-oxide-pyridionone as the iron chelator and a soap composition. 
Sianawati et al. teach synergistic antimicrobial compositions comprising N-methyl 1,2-benzisothiazolin-3-one and sodium pyrithione, see abstract and claim 1. The composition can further comprise sequesterants, see paragraph [0016]. The sodium pyrithione can be present in amounts including about 7ppm, see for example table 3. Sianawati et al. teach detergent compositions, see paragraph [0017]. Sianawati et al. teach that the ratio of the N-methyl-1,2-benzisothiazolin-3-one to sodium pyrithione can comprise about 1:40, see paragraph [0007] and claims 1 and 4. Table 3 exemplifies a ratio of 1:5 having about 3.75 and 7.5ppm of sodium pyrithione. Given the 1,2-benzisisothiazolin-3-one can be present from 0.5-1000 ppm, the second component to 
Sianawati et al. does not expressly teach that the composition comprises iron chelator (i.e. a sequestering agent) of 2-hydroxypyridine-N-oxide (also known as 2-pyridinol-N-oxide) wherein the ratio of the antimicrobial agent (i.e. sodium pyrithione) to the iron chelator is from 1:1000 to about 1000:1.  
Miracle et al. teach detergent compositions which contain the chelating agent of 2-pyridinol-N-oxide, see abstract and paragraphs [0006], [0009], [0017]-[0018], [0138] and entire document. The chelating agent in the detergent composition provides cleaning benefits, see paragraph [0018]. This chelating agent does not provide an undesirable color when in contact with ferric iron. See paragraph [0138] and claims 1-20. The 2-pyridinol-N-oxide compound can be present from about 0.15-0.5% (i.e. 1500ppm to 5000ppm) by weight, see paragraph [0031]. 
It would have been prima facie obvious to provide the sequesterant (i.e. chelating agent) of Sianawati with 2-pyridinol-N-oxide in amounts ranging from 0.15-0.5% (1500-5000 ppm) by weight of the detergent composition.
A person of ordinary skill in the art would have been motivated to do so given for detergent compositions this chelating agent is taught to not only provide cleaning benefits but also does not impart an undesirable color in the presence of iron. 
  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 9, and 13-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,433,542 in view of Sianawati et al. (United States Patent Publication 2015/0164077). 	Both the instant claims and that of Patent’ 542 are to compositions comprising at least one antimicrobial agent and an iron chelator in which the ratio of the iron chelator to the antimicrobial agent encompasses amounts of 1:10 or ranges inclusive of 1:100 to comprises zinc pyrithione and the instant claims are to sodium pyrithione. 
However, Sianawati et al. teach synergistic antimicrobial compositions comprising N-methyl 1,2-benzisothiazolin-3-one and sodium pyrithione, see abstract and claim 1. The composition can further comprise sequesterants, see paragraph [0016]. The sodium pyrithione can be present in amounts including about 7ppm, see for example table 3. Sinawati et al. teach detergent compositions, see paragraph [0017]. Sinawati et al. teach that the ratio of the N-methyl-1,2-benzisothiazolin-3-one to sodium pyrithione can comprise about 1:40, see paragraph [0007] and claims 1 and 4. Table 3 exemplifies a ratio of 1:5 having about 3.75 and 7.5ppm of sodium pyrithione. Given the 1,2-benzisisothiazolin-3-one can be present from 0.5-1000 ppm, the second component to sodium pyridine is suggested to be present in amounts encompassing 20ppm to 40,000ppm at ratios of 1:40, see paragraph [0019]. The composition can comprise personal care compositions including detergents, see paragraph [0017]. 
It would have been prima facie obvious to provide the Patent ‘542 with a combination of sodium pyrithione and N-methyl-1,2-benzisothiazolin-3-one. One of ordinary skill in the art would have been motivated to so in order to provide synergy to the antimicrobial composition with reasonable expectation of success particularly as the composition of Patent ‘542 antimicrobial agent “comprises” zinc pyrithione but is not limited to zinc pyrithione. 


Response to Remarks

Applicants note that claim 1 has been amended to recite that the antimicrobial composition is free of benzisothiazolinone and that since Sianawati is directed to a combination that includes benzisothiazolinone one of ordinary skill in the art would have no motivation to arrive a composition that is free of benzisothiazolinone. 
Examiner respectfully submits that while claim 1 recites that the composition is free of benzisothiazolinone, it is noted that Sianawati teaches N-methyl-1,2-benzisothiazolin-3-one (MBIT), see abstract and paragraph [0004]. According to PubChem, 2-methyl-1,2-benzothiazol-3-one (MBIT) has a chemical CAS number of 2527-66-4, whereas the compound benzisothiazolinone has the CAS number of 2634-33-5. 
The structure of MBIT is: 
    PNG
    media_image1.png
    127
    198
    media_image1.png
    Greyscale

The structure of benzisothiazolinone is: 
    PNG
    media_image2.png
    161
    183
    media_image2.png
    Greyscale


Therefore, MBIT and benzisothiazolinone are not the same compounds and the recitation of composition being free of benzisothiazolinone does not exclude the MBIT compounds of Sianawati et al. 
Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the 
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAH ALAWADI/Examiner, Art Unit 1619